

116 S2196 IS: To designate the facility of the United States Postal Service located at 11158 Highway 146 North in Hardin, Texas, as the “Lucas Lowe Memorial Post Office”.
U.S. Senate
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2196IN THE SENATE OF THE UNITED STATESJuly 22, 2019Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 11158 Highway 146 North in
			 Hardin, Texas, as the Lucas Lowe Memorial Post Office.
	
		1.Lucas Lowe Memorial Post Office
 (a)DesignationThe facility of the United States Postal Service located at 11158 Highway 146 North in Hardin, Texas, shall be known and designated as the Lucas Lowe Memorial Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lucas Lowe Memorial Post Office.